780 So. 2d 296 (2001)
YELLOW CAB and Transportation Casualty Ins. Co., Appellant,
v.
Janet LANDIN, Appellee.
No. 1D00-307.
District Court of Appeal of Florida, First District.
March 19, 2001.
Robert L. Teitler and Beth J. Leahy, of Walton, Lantaff, Schroeder & Carson, Miami, for Appellant.
David J. Weissman, of Rosenthal & Weissman, West Palm Beach; and Randy D. Ellison, West Palm Beach, for Appellee.
PER CURIAM.
In this workers' compensation case, the E/C appeals the order of the Judge of Compensation Claims (JCC) finding that Appellee's bilateral carpal tunnel syndrome was compensable and that Appellee was entitled to both temporary partial disability (TPD) and temporary total disability (TTD) benefits. We affirm the finding of compensability without discussion but reverse the award of TTD benefits.
"TTD benefits are generally not awardable if ... there is medical evidence that claimant is able to perform work with some restrictions." Garcia-Vina v. U.S. Holiday Health and Recreation, 634 So. 2d 200, 200 (Fla. 1st DCA 1994). In this case, all of the medical evidence indicated that Appellee was capable of working as long as she did not engage in any activity that involved the repetitive use of her hands, and the only evidence offered in support of the TTD benefits was Appellee's subjective belief that she was incapable of doing any of the work offered by Yellow Cab. Thus, we must reverse the award of TTD benefits from April of 1999 until the date of the hearing.
However, there is competent and substantial evidence in the record that some of the job duties offered by Yellow Cab exceeded Appellee's work restrictions and that Yellow Cab did not always have this work available to Appellee. Accordingly, the award of temporary partial disability benefits from the date of occurrence until April of 1999 was proper, and on remand the JCC shall extend the temporary partial disability through the date of the hearing.
*297 Accordingly, we AFFIRM in part, REVERSE in part, and REMAND for further proceedings consistent with this opinion.
MINER, WOLF, and DAVIS, JJ., concur.